390 F.2d 873
Joseph O. ABRAMSON and Shirley Rita Abramson, Appellants,v.COLONIAL OIL COMPANY, Appellee.
No. 25012.
United States Court of Appeals Fifth Circuit.
March 13, 1968.

Walter Warren, Robert E. Austin, Jr., Leesburg, Fla., Warren, Warren & Austin, Leesburg, Fla., of counsel, for appellants.
A. H. Rothstein, Samuel Kassewitz, C. Harris Dittmar, Jacksonville, Fla., Bedell, Bedell, Dittmar & Smith, Jacksonville, Fla., of counsel for appellee.
Before BROWN, Chief Judge, CLAYTON, Circuit Judge and SCOTT, District judge.
PER CURIAM:


1
Appellants, the Abramsons, own and operate a service station in Orlando, Florida.  Appellee, Colonial Oil Company, is a Florida corporation engaged in supplying at wholesale petroleum products to independent dealers and of selling petroleum products at retail through service stations operated by Colonial.  The Abramsons' suit is bottomed on allegations that they were under contract to purchase petroleum products from the appellee and that during the contract period Colonial discriminated against by selling petroleum products of like grade and quality to other service stations in the orlando area at lower prices, thereby lessening competition and injuring appellants' business in violation of the Robinson-Patman Act, 15 U.S.C.A. 13(a).


2
Both parties filed motions for summart judgment, and it is now undisputed in the record that during the period in question all outlets in the Orlando area which were supplied with petroleum products by Colonial, including the Abramsons' service station, were supplied with petroleum products which were purchased by Colonial within the State of Florida.  Thus, the acts complained of did not occur in interstate commerce within the meaning of this statute, and this case is controlled by Jones v. Metzger Dairies, Inc., 334 F.2d 919 (5 Cir. 1964).  See, also, Food Basket, Inc. v. Albertsons, Inc., 383 F.2d 785 (10 Cir. 1967).

This case must be and is

3
Affirmed.